Citation Nr: 1213364	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-18 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code, beyond May 2, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to May 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of a Department of Veterans Affairs (VA) Regional Office (RO) that determined the appellant was not entitled to educational assistance benefits under Chapter 30, Title 38, United States Code, beyond May 2, 2005.  In September 2011, the Veteran testified before the undersigned at a hearing in Atlanta, Georgia; a transcript of that hearing is of record.


FINDING OF FACT

The Veteran served on active duty from July 22, 1991 to May 1, 1995.


CONCLUSION OF LAW

Entitlement to educational assistance under Chapter 30, Title 38, United States Code, beyond May 2, 2005, is not established.  38 U.S.C.A. § 3031 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.7050, 21.7051 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code, beyond May 2, 2005, to recover educational expenses he incurred while pursuing a doctorate degree beginning in 2008.  He does not dispute that he served on active duty from July 22, 1991 to May 1, 1995.  He points out, however, that he relied on a verbal communication from a VA employee in 2001 to the effect that the Veteran had used up all of his Chapter 30 eligibility at that time in obtaining a Master's Degree and by using Vocational Rehabilitation.  He says that he relied on that information to his detriment in that he waited until 2008 to begin a doctoral program instead of beginning such program before his delimiting date expired in 2005, which he would have done had he known he had additional benefits remaining under Chapter 30.

Under applicable law, Chapter 30 benefits must ordinarily be used within 10 years of the date of a veteran's last discharge or release from active duty.  See 38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).  Inasmuch as the Veteran served on active duty from July 22, 1991 to May 1, 1995, his 10-year period for eligibility expired on May 2, 2005.

VA has the authority to extend a period of Chapter 30 eligibility under the circumstances enumerated in 38 U.S.C.A. § 3031(b), (c), and (d) and 38 C.F.R. §§ 21.7050(e), (f), (g), 21.7051(a) (pertaining to, among other things, correction of military records, capture and holding as a prisoner of war by a foreign government or power, physical or mental disability preventing the initiation or completion of the chosen program of education, and the timing of satisfaction of the high school education eligibility criterion).  However, there is nothing in the record to suggest that any of the requisite conditions for an extension are presented here.  Rather, as noted above, the Veteran seeks to establish entitlement to educational assistance benefits beyond May 2, 2005, on grounds of detrimental reliance, due to incorrect information provided by a VA employee.

The Board finds the statements of the Veteran to the effect that a VA employee erroneously informed him in 2001 that he had no Chapter 30 benefits remaining, and that he relied on this incorrect information in deciding not to pursue his doctorate prior to May 2005, to be credible.  The Board is sympathetic to the Veteran's position.  However, it is well established that the Board cannot grant educational assistance benefits based upon the failure of U.S. Government employees to provide accurate information regarding eligibility.  See, e.g., Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of any obligation on VA's part to provide veterans with accurate information pertaining to eligibility for Chapter 30 benefits "cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met"); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.").  The Board has no authority to disregard the specific requirements enacted by Congress, and "neither VA nor the Court can extend [Chapter 30] benefits out of sympathy for a particular veteran."  Harvey, 6 Vet. App. at 422 (quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)).

On November 9, 2000, the President signed into the law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)).  The VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 
2-2004 (March 9, 2004).  The appeal must be denied.


ORDER

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code, beyond May 2, 2005, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


